Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 1 of 8




                  EXHIBIT "V"
           Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 2 of 8
             Case l:20-cv-01006-GHW              Document 75-7         Filed 11/11/20      Page 2 of 8




 Phil Carvelas

 From:                               Pardee, Michael <mpardee@Sciame.com>
 Sent:                               Friday, May 03, 2019 12:35 PM
To:                                  James Dearth; Murphy, Ryan; Giusti, Adam; Asante, Joseph; Buhler, Jacklyn
 Cc:                                 Steven Grzic; Phil Carvelas; Porcelli, Michael
 Subject:                            RE: CUNY - PCO#098 - WT-3 Clerestory Remediation
Attachments:                         CUNY_Design Movement Between Aud and Main Bld_Submittal
                                     084426-07-01.pdf



Whitestone team,


Sciame has reviewed with the client and the architect the above referenced change order. Based on the attached
information from the architect, our collective position is that this is remedial work, which is believed to be
Whitestone's responsibility, and not a design change warranting a change order to Whitestone.


In support of this conclusion the architect references that they raised concerns about this in the comments they
made on returned drawings and RFI responses, which are attached for your review. Furthermore and in support
of the architects position, attached is an open NCR from the special inspection consultant Super Structures. NCR
report item #4, notes "that the starter sill is installed significantly higher (+/- 1 3/8" from the top of the curb) then
as per ASK-158R2 "


For these reasons, WCC change order #098 is rejected. Sciame is concerned with making this repair now that the
school is occupied. To this end, WCC is directed to proceed immediately with this repair by finalizing any
necessary submissions, obtaining any approvals from the Design Team, procuring all material, and begin
coordination with Sciame to accomplish this repair by the end of August 2019. Whitestone needs to submit
immediately a detailed "method of procedure" (MOP) to correct this situation. Additionally, due to the location
of this repair in the Lobby, Sciame requires a "Task Hazard Analysis" from Whitestone on this repair to be
reviewed by our Safety Director.


Joseph, please move WCC pending change order #98 to the rejected status in our change order log.


Regards,


Michael Pardee | Sr Vice President


Sciame
Sciame Construction, LLC
14 Wall Street, New York, NY 10005

T 212.709.2617 | M 917.416.2017




From: James Dearth <JDearth@WhitestoneCC.com>
Sent: Tuesday, February 5, 2019 4:14 PM
To: Murphy, Ryan <rmurphy@Sciame.com>
Cc: Pardee, Michael <mpardee@Sciame.com>; Steven Grzic <SGrzic@WhitestoneCC.com>; Phil Carvelas
<pcarvelas@WhitestoneCC.com>



                                                           l
     Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 3 of 8
            Case l:20-cv-01006-GHW                Document 75-7         Filed 11/11/20      Page 3 of 8




I
    Sciame                           Construction Managers
                                     Consultants
                                                                                   RFI Transmittal

    WHERE BUILDING IS AN ART         Builders

    Sciame Construction, LLC   | 14 Wall Street 2nd Floor New York NY 10005 United States


     PROJECT:              CUNY New Academic Building                     DATE SENT:            1/23/2017
                           CUN-901
                                                                          RETURN BY:            1/36/231-7

    SUBJECT:               1130 - Design Movement between                RFI id:                1130
                           the Auditorium and Main Building

    TYPE:                  RFI                                           TRANSMITTAL ID:        13818

    PURPOSE:               To Answer                                     VIA:                  Info Exchange

    QUESTION               In reviewing submittal 084426-007-0 1/the Design Team included a
                           comment that "The Structural adecjudcy of this anchor and the relative
                           movements between audfteFHarrrroof and main building still has not been
                           submitted." Please define what the relative movement between the
                           auditorium roof and main building is per design so that Whitestone can
                          provide Yuanda with that information for analysis to ensure that the
                          design movement was adequately addressed in the facade design.

    SUGGESTION:
                      1   SHOP DWG SUBMISSION NUMBERS MUST BE IN SEQUENCE OF THE
                      PREVIOUS SUBMISSIONS



                >
                      2. THE CONCERN WAS PREVIOUSLY NOTED IN 2014 UNDER

o   FROM              SUBMITTALS 084413-020-01 AND 0844 1 3-020-02_ON SHEETS D328, D329,
                      D331 AND Y52 TO VERIFY A LARGER MOVEMENT JOINT TO
         NAME
                      ACCOMODATE ROOF DEFLECTIONS. THE NOTE WAS ALSO INDICATED
                      ON RFIS 1033 AND 1033R1
         Dan Dillon                                                                                         :00
                      3. REFER TO ATTACHED ESTIMATED ROOF DEFLECTIONS BY WSP
                      NOTE: WSP CLARIFIED 50% OF THE SDL HAS ALREADY OCCURRED AND
    10                THAT FIGURE CAN BE REDUCED                EVEN WITH THE 50% REDUCTION OF
                      THE SDL DEFLECTION, WE BELIEVE THE CONTRACTOR'S HEAD
      NAME
                      ANCHOR DETAIL MAY NOT ACCOMODATE THE ESTIMATED ROOF
         Dan Grimaldi DEFLECTIONS                                                                           5279
                      4   REFER TO ASK- 266 FOR SUGGESTION FOR THE HEAD ANCHOR
                      DETAIL TO ACCOMODATE POTENTIAL MOVEMENT
      Juan Mejia                    I CI Ml 13   LU3CI i ion                                              / 483
                                                               n.com

                                                               m.no@perkinseastman.
      Mindy No                      Perkins Eastman                                           (212) 353-7366
                                                               com

                                                               P.CHEEVERS@perkinsea
      Paul Cheevers                 Perkins Eastman
                                                               stman.com




    COPIES


    Adam Giusti                          (Sciame       Construction,   LLC)
    Athena Sountis                       (Sciame       Construction,   LLC)
    Christina James                      (Sciame       Construction,   LLC)
    Dan Dillon                           (Sciame       Construction,   LLC)
    Freddy Whitney                       (Sciame       Construction,   LLC)
    Harold Lander                        (Sciame       Construction,   LLC)

                                                                                                       Page 1 of 2
/            Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 4 of 8
                                                                                                                                                    o                                                                                                                                                                                                                                                           \



                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                y                                                                                   "
                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                    (B.7)          (c.te.t                                            i.        I
                                                                                                                                                                                                                                                                                        (< : 2:
                                        (0                                                                                        (B)                         (B.5)                       L
                                                                                                                                                                                                                                             '   ;       r    ^ ©                                                                                          9        o
                                                                                                                                                                                                                                                                                                                                                                            • E
                                                                                                                                                                                                                                                                                                                                                                             'i
                                                                                                                                                                                                                                                                                                                                                                                                                        ©
                                                     I                                                                                        I   HO                1
                                                                                                                                                                                                              11 -O-
                                                                                                                                                                                                                        ••           *                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                     w:+                  —                f»), t'~$ _j_
                                                     r                                                                                T                            1                                                    +'+                                                                 H-                                                                                                                                             »•    i*
                                                                                                                                                                                                                                                                                                                                                                                                                        -+•
                                                 I
                                                                                                                                                                                                f                            i           i
                                                                                                                                                                                                                                                              _i                                 i
                                                                                                                                                                                                                                                                                                 i                        m
                                                                                                                                                                                                                                                                                                                          0 «
                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                             i                                              i                         o
                                                                                                                                                                                                                                                                                                                                                   o
      14'!
                                                 I                                                                                                                                                                                               i                                               ©   _t                  x.
                                                                                                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                                                                                                                                   T
                                                                                                                                                                                                                                                                                                                                                                             i >_
                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                            iy                        p)
                                                                                                                                                                                                                                                                                                                                                                                                                                                      in
                                                                                                                                                                                                     ;-»»                        Alaatt-gft r"+ ' "jBMgfag£ '^a-rnraa.Ta ^                                                                                                           ._rmHsar^r,—                                          : _0D.

                                                                                                                                              l                                                          I
                                                                                                                                                                                                              uo"n 1 ^                                            v   J                     ?*                                                    Im^WI i                                 WlJXID                                  «W!ot               —S

                                                                                                                                                                                                                                                                                                                                                                                                    ~n=                 i                  5          Kb
                                                 l
                  r.                             I
                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                         ->   S                         1                            g
                                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                                                                                                          £5 . j? jj wi.^ii *i» ^ , '5 wi»i» -is £                                      5 1.'              i'         o
                                                                                                                                                                                                                                                                                                                                                                                                                                                      o
                                                                                                                                                                                                    • ( uSiv                                     V.-J1M",                  - I 7-           -H-
                                                                                                                                                                                                                                                                                                                                                   rHwiwnr -a- ^
                                                 i                                                                                        i
                                                                                                                                                                                                                                                                                                               tttt -vJi-
                                                                                                                                                                                                                                                                                                                                                                                         >mlit .jS                      H ~WMXttt               »?IM~
                                                                                                            WtJXll


     (13)                       "I—                                            .   —
                                                                                           I*                                         -I-         T-l-          -j-                                 I                                                                                                                                 H                    jfegf1 v5 I?-                                    i                                         O
                                                                                                                                                                                                                                                                                                                                                                                                                                                      i-^
                                                                                       - "ml. — """ I                                                          t                                     I                                                                                                                                                                               spir                                                             O
                                                                                                                                                                                                                                                                                                                                                                                                           *0               («/    (V;                o
                                             I                ?                                                                           I                                                                                                                                                                                       0.                        (*)
                  !'                                                                                                                                                                                                                                                                                                                                                                       u                    j                      y
                                                                                                a       t                                                                                                                                                                                                                         1 1 jTrai                             '
                                                                                                                                       I
     (12)
                                                                              wi&to -it' l"
                                                                                                    J                                 I
                                                                                                                                                  TO
                                                                                                                                                               H                      c                                                          v.mu
                                                                                                                                                                                                                                                                                                                                  oo vpk~k?i !">
                                                                                                                                                                                                                                                                                                                                      I                                                                 ?£f* 9 -If
                                             1                                I                   I 109
                                                                                                                       It
                                                                                                                  W 177.1 »
                                                                                                                                      i
                                                                                                                                      1
                                                                                                                                                                                  i> \\
                                                                                                                                                                                  F fe
                                                                                                                                                                                                             l>l>
                                                                                                                                                                                                             IJ
                                                                                                                                                                                                                                                     9                                           f 16
                                                                                                                                                                                                                                                                                                                                                                                                                                  fi
                                                                              *
                                                                                                    a«'-           I                  I                                           u
                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                          <
                                                                                                                                                                                                                                                                                                          if
                                                                                                                                                                                                                                                                                                                                  1»)
                                                                                                                                                                                                                                                                                                                                           1 7 -    J- k ?-iJ  .
                                                                                                                                                                                                                                                                                                                                                                                                                I

                                                             5=
                                                                                                                                                                                                                                                                                                                         CA1WM1C
                                                                    JJ                                                                !
                                                                                                                                                                                                                                                                                                 P o                     ^ W,                                                        !    Ui                 (V* I                                    O

                                         1                                i                mtui                                       1 CAH1
                                                                                                                                                                                  *•>,    x-
                                                                                                                                                                                          "V                                                                                                                                                        sr T
                                                                                                                                                                                                                                                                                                                                                            ...T 0
                                                                                                                                                                                                                                                                                                                                                                        T
                                                                                                                                                                                                                                                                                                                                                                                          ' t                   T   I
                                                                                                                                                                                                                                                                                                                                                                                                                            y     Cf>
                       BL   \
                                                                  ''UMt
                                                                    '/•
                                                                                                        «:t--   ,101
                                                                                                                                                                                                                                                                                                 M e                              i"1          - ::

                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                     rt»



                                \                                                                                       I     fc
                                                                                                                                  s
                                                                                                                                                  f|                                      *&                                                     .tVKMt
                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                      z.
                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                     ~L                                                 *                       t
    (11)                                I-                                             % l*2£a!                    liii -;_a!l                                ^                                                                                                                         ?                                                              :
                                                                                                                                                                                                                                                                      j                                                           li:l
                                         1                                                                  J                                       I          i                                                             i                                        i:                                        f=
                                        1                         i»»« !g              a I                              I
                                                                                                                       j 0
                                                                                                                                          """
                                                                                                                                                  y j-



                                                                                                                                                  ?i
                                                                                                                                                  :  |,S
                                                                                                                                                         OftAT'HC


                                                                                                                                                                                                                             ..r
                                                                                                                                                                                                                                                                                                                                                                                                                                  s*«"
                                                         h                i]           s            I £°               I ?                        i -if'tei
                                                         | «uu» \                      Li """» •"•                                    5™^:' vji«jt}0 ®ij                                                                                                                                                                      : » ,

                                                                                                                                                               ..   i.   .
                                                                                                                                                                                                                                     1                                                                                                        r1
                                                                                                                                                                                                                                                                                                                                                                                                    J       J—L '
                                                                                                                                                                                                                                                                                                                                                                                                        VVl.'A.-*
                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                          airai'                                                                                                                                                                                                                                                                                                                                                           ms£X
    (10)—                               I-
                                                                                       V                                      ?'                            x_                        1                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                          ; tts


                                                                                                                                                                                                                                                                                                                                                                            JtflfA :                                                                  r>o
                                                                                                                                                                                                                                                                                                                                                                                                                                                      P

                                                                                                                                                                                                                                                                                                                                                                            f>
                                                                                             WIK1I                                                                                                                                                                                                                                            1
                                                                                                                       CMII
                                                                                                                                                                                          Z
                                                                                                                                  :                      Pt P i> > *                                                                                                                                                                                                                                                                                  "D
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ED

             1.

             i:
                                                         0                *
                                                                          ?
                                                                                                                                                         "ij             -
                                                                                                                                                                             M   y
                                                                                                                                                                             1 f cK
                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                      CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                      4^
                                                         e
                                                                  'mjj
                                                                          i                                                                              8
                                                                                                                                                         ?i
                                                                                                                                                                             i"f
                                                                                                                                                                             rs
                                                                                                                                                                                                                       , ffjl WjUj.1 .U. 'j' jjatfa -;t- _! !                                                                                               :v
                                                                                                                                                                                                                                                                                                                                                                        T.                                      -V
                                                                                                                                                         Si <*© vi g
                                                                                                                                                                                          •T-
                                                                                                                                                                                                                       i i' .-1                                                         i9                                                                                  in
                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                    i                                 00

                                                                                                                                                                                  -t z                        NOTE WSP NOTED
                                    f                        IT                                                                                           M
                                                                                                ™T35i
                                                                                                                              T                          vT)
                                                                                                                                                                                                              THAT APPROX 50% OF                                                                                                                                   O
                                                                   I                                                                                                                      d                   SDL HAS ALREADY
                                                                                                                                                                                                                                                                                                                                                                   F

                                                                          i                                                                              4                                                    OCCURRED AND THAT                                                                                                                                    Pt
                                                              Wl?X1t                   S »""» -"                   |
                                                                                                                                                                                                                                                                                                                                                                                                AUDITORIUM ROOF FRAMINt
                                                         B
                                                                          I
                                                                                       :
                                                                                                    I              (•
                                                                                                                   K
                                                                                                                                                         J.t-1                                                FIGURE CAN BE
                                                                                                                                                                                                              REDUCED IN THE                                                                                                          i i>]                        2 W
                                                                                           VV HXIIi      .jv_ 5                                          tfl                                                  ESTIMATION OF THE                                                                                                               «                    >.                           I lot <M U.*ULUvM»»H»iOTt<i THUS lit
                                                                                                                                                                                                                                                                                                                                                                                                ! SlAUCONVTKOCHONCHAUft VI.OTllAV
                                                              m                                                                                                                                                                                                                                                                                                                                     O : W/.YJI «t wortccu «vs\ w 1 t«tw #1
                                                                                                                                                                                                              TOTAL DEFLECTION                                                                                                             V>                                                       (Mtv7j.«rcoucTu           toim.
                                                                                                                                                          if                                                                                                                                                                                                                                        VClAlKCKClMilTC^OA tlfCK « WAN
                                                                          VM.V
                                                                                   •IL'                                                                                                                                                                                                                                                    — i                     r                            • 1flC1CU.CU.VA?KM <CKl(M(1WflriU
                                                                                                                                                                                                                                                                                                                                                                                                    OHMA>IIMOCAl|i|aPi£TAMCC 'iW.T Oil
    X~N                             1                                                                                         1                                                                                                                                                                                                                                                                 .   M. trAUSDUilVUVCT vnw 4 ttHlOAk
                                                Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 5 of 8
                                                                                           o                                                                                               )

               v
                                                          i-                                                      II'    h
                                                                                                                                                                 t
                                                                                                                                      n
                                                                                                                                      i

«a
                               H'
                               i
                                                                                     jh.
                                                                                                                  ! •
                                                                                                                                      ii
                                                                                                                                                                                               Ik   o
                               i
                               l
                               :
                                                                                                     0                                i                                                             ED
                                                                                                                                                                                                    in
                                                                                                                                                                                                    CD
                                                                                                                                      i
     i   ™                                                                                                    !
                                                                                                               ri"                                                                                  W
                                                                                                                                                                                                    O
                                                                                                                                                                                 _>   ,             n
                                                          i                                                                                V                                                        <


                                          7r                                                                                                                                                        o

                                                                                                                                                                                                    o
                                                                                                                                                                                                    o
                                               alum frame                                                                                                                                           CD

                                               ribs for                                                                                                      alum frame                             CD

                                               support                                                        Lr |
                                                                                                                     :                                       ribs for

                                                                                                              k                                              support
                                                                                                               1                                                                                    O
                                                                                                                                                                                          V:        o
                                                                                                                                                                                                    o
                                                                                                                                                                                                    c
                                                          movement
             p 5                                                                                              fL r!                                             movement
                                                                                                                                                                                                    3
                                                                                                                                                                                                    CD
                                                          slot
                                                                                                         " tt                                                                                       3
                                                                                                           J P
                       I                                                                                                                                        slot
                                                                                                          * ; . (
                                                                                                                                                                                                    en
                                                               Structural silicone                       -*          •
                                                                                                                                     • - • -   -   -
                                                                                                                                                                                                    --j

                       -4                                      joint may need to
                           "        ' 1                        accommodate
                                                                                           imfmm                             C                                                                      Tl
                                                                                                                             c                                                                      ro
                   r                                           forces from                                                                                           Structural silicone
                                                                                                                                                                                                    Q.

             lift rfrjc             *
                                                               cantilevered reaction                                     Mi                            •)J
                                                                                                                                                                     joint may need to
                   1                                                                           ...   ,
                                                                                                                                                                     accommodate
                               ""E                                                                                               +                                                                  CO
                                                                                                                                           »
                                                                                                                                                                ~ forces from                       O

                                                                                                                                                                     cantilevered reaction
                                                                                                                                                                                                    "0
                                                                                                                                                                                                    ED
                                                                                                                                                                                                    CO
                                                                                                                                                                                                    CD
                                                                                                                                 itffljlk                                                           oi
                                                                                                                                                                                                    o

                                                                                                                                                                                                    00

                               *                                      Gasket instead of                                                                      —^Structural silicone.
                                                                      sealant.


             HEAD ANCHOR UP                                                                                   HEAD ANCHOR                                       ASK-266:
             POSITION:                                                                                        DOWN POSITION:
                                                                                                                                                                WT-3 HEAD ANCHOR
                                                                                                                                                                DETAIL: RFI 1130
                                                                                                                                                                     /07H7
Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 6 of 8


                                                                                                                                                            Glass is sitting on roof Conne
                                                                                                                                                            above must accommodate all v
                                                                                                                                                            movements


                                                                                                                                                            The glass must transition from
                                                                                                                                                            to sitting at some location. She
                                                                                                                                                            where this happens on eleva^
                                                                                                                                                            add required details             Note, vCfe
                                                                                                                                                            this to happen at a column li$§
                                                                                                                                                            there will be little vertical mq^ej


                                                                                                                                                                                                       o
                                                                                                                                                                                                       o
                                                                                                                                                                                                       <
                                                                                                                                                                                                       o
                                                                                                                                   Jt                                           v-iofr                 o
              r                                                                                                                                                                                       Q
                                                                                                                                                                                                       o

                                                                                                                                                                                                      O
                                                      Add section                                                                                                                                      X
                                                      for joints


                                                                                                                                                                                                       D
                                                                                                                                                                                                      o
                                                                                                                                                                                                      o
              I                                                                                                                                                                                       c
                                              fori                                                                                                                                                    3
                                                                                                                                                                                                      CD
                                                                                                                                                                                                      13
                                                                                                ir
                                                                                                                                                  jt.
                                                                                                                                                                                                      -vl
                                                                                                                                                                                                      cn
                                                                                                                                                      it                                              ~vl

                                              HS1
                                                                                                                                                                *
                                              Soil                                                                           H^l                                -f                                    T1


                                              Itrol                                                                                                              ft          ^ISS
                                                                                                                                                                                                      (D
                                                                                                                                                                                                      Cl

                                                                                                                                                                                                      K>
                                                                                                                                        J
                                              BJ*"*
                                                                                                rr
                                                                                                                   .i!
                                                                                                                         T                  jwm                      i

                                                                                                                                        -M            *Mi-
                                                                   Ti                ! "1
                                                                                                                                        <             ¥M 1
                                                                                                                                                                     W4
                                                                                                                                                                                                      F8
                                                                                                                                                                                                      o

                                                                                  "M
                                                                                 -i
                                                                                 I
                                                                                                     <7
                                                                                                                                                      ittri t
                                                                                                                                                           m.
                                                                                                                                                                                                      X

                                                                                                                                                                                                      to
                                                                                 fi,                                         XI                                                                        CD
                                                              1 r-.-.\       •   P
                                                                                                                                  <J             4 0p                                                 CD


                                                                         f
                                                                         $       B
                                                                                            <
                                                                                                          4
                                                                                                                                                      w
                                                                                                                                                      m
                                                                                                                                                                                                      o

                                                                                                                                                                                                      CO
                                                                         3       t
                                                                         2i-!                   A
                                                                                 I
                                                                                                                     <1
                                                                                                                                                                         !


                                         4-
                                                                                 c
                                                                                 E
                                                                                 C                                                                fe-
          i
                  e

                      "to
                             fa'|l
                             fill a
                            ///ill I I
                            x aw i;
                                                                   •- •"
                                                                         jl c«
                                                                                 l
                                                                                 r
                                                                                                     A\       /J
                                                                                                                                             -
                                                                                                                                                  mm
                                                                                                                                                 f»
                                                                                                                                                 <•
                                                                                                                                                    In i |
                                                                                                                                                                             •r'riT-     i    •   i
                   Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 7 of 8
o                                                                                           _   _




                                                                                                                                                                                r-r


                                                                                                                                                                                             o
                                                                V "V .
                                                                                                                                                                                            -Sa-
                                                                                                    ;,                                                                                       in
                                                                                                                                                                                             CD
             Pv;>0                                                                                                                                 JL                                        t—1
                                                                                                                                                                                             do
                                                            fopd                                                    7?
                                                                                                                                                                                             o

                                                            rAM                                      .
                                                                                                                                                        "X                                   o
             n(1- I                                         > '^v

                                                            ; ;
                                                                    /, 'l
                                                                                                                                         i
                                                                                                                                                                                             <
                                                                                                                                                                                             o


                                                            Pil
                                                            £££vV=£tv       7 I
                                                                               ,r
                                                                                      A*
                                                                                                                                                                                             o
                                                                                                                                                                                             o
                                                                                                                                                                                             CD
                                                            s;<^v                           'W
             ,y[     ]-\                                                                                                                                                                     (D
                                                                                                                                                                                             I
             ; yA-j
                                                            te                                           fe
                                                                                                                                        +                                                    5
            Cfe!                                                                      Ay                                                                             UN                      a
             l\
                     NN                                                               a.A
            •a                                                                                                                                                                               c
                                I                           Ek*&                                                                                                                             3
                          V     i                                                                                                                                                            CD
                                                            aaa
                                                            &&&r                                                                                                                             3
            MC-Y
            rf fa                                           pSSS                                                         yjj.u.u.U-Liu.Li±, -jztu—^
                                                                                                                                                                                             ~vl
                                                                                                                                                                                             CJ1
                                                                                                                                                                                             vl
                                                            *$<&&

            Si;
             S
                                                            wh
                                                                &4
                                                                                                                                                                                             T1

                                                                                                                                                                                             CD"

    SYWCC
            felS
            i>

            if'Jd
                                                            <//Vv A



                                                            tef
                                                                                                                                                                                             CL




            M. D:
                                                            gp
                                                            A*' f '*C> y
                                                            !r<siV*
                                                                                                                         c=                   JJ
                                                                                                                                                                                             DO
                                                                                                                                                                                             O


                                                                                                                                                                                             TJ
                                                            AA:!1                                        &                                                                                   fu



            p                                               '•'•;:•• -:fl                                                                                                                   CQ
                                                                                                                                                                                             CD
                                                            m&v i
                                                            l#L
                                                                                                                                                                                             ~yi




            Si
            $
                                                            a       ;

                                                                                                               rm
                                                                                                                                                             Bottom of this condition showsSste
                                                                                                                                                             on roof beam (which we believeos
                                                                                                                                                             Movement must be accommodate
                                                                                                                                                             connection
            <V
                   .zzz   -zz       zzz   --   —   =±'—.~
                                                                                                              i-
                                                                                                                                                             See deflections of roof beam
             fa                                                                                                                •>!

             ft                                                                                                      ;p _
                                                                                                                               -


                                                                                                               t    iU
                                                                             r-r


                                                                              lllKl
                               Case 1:20-cv-01006-GHW Document 128-22 Filed 07/23/21 Page 8 of 8




                                                                                                See D303 to
                                                                                                                                      Do not                                A
                                                                                                reduce caulk                                                                                                                                                                              o
                                                                                                                                      square cut
                  Gap between bottom of glass                                                   joint,                                                                                                                                                                                    51)
                                                                                                                                      corners of                                                                                                                                          in
                  and extrusion does not seem                                                                                                                                                                                                                                             CD
                                                                                                                                      glass.
                  large enough to accommodate                                                                                                                                                                                                                                             t-»
                  movements - including                                                                                                                                         t                                                                                                         N>
                                                                                                                                                                                                                                                                                          O
                  movements of roof beam at                                                                                                         Ml1
                  bottom                                                                                                                                                                                                                                                                  o
                                   Verify adequacy
                                                                                              .ji-JL                                                                                                                                                                                      <
                                                                                                                                                                                                                                                                                          o

                                                                                                                                                                                                                                                                         -+               o
                                                                                                                                                                                                                                                                                          o
                                                                                                                                                                                                                                                                                          cn


                  fowl                                                                                                                                                                                                                                                                    CD
                                                                                                                                                                                                                                                                                          I
                  rsn                                                                                                                                                                                                                                                                     £
                                    Show
                                    sections at                                                                                                                                                                                                                                           O
                                    joints.                                                                                                                                                                                                                                             [D§t]
                  lALMl                                                                                                                                                                                                                                                                   c
                                                                                    \
                                                                                                                                                                                                                                                                                          3
                                                                        it
                                                                                                                                                                                                                                      i                                                   CD
                                                                                                                                                                                                                                                                                          =5

                  Broil
                  H ro.v
                                                                                        la.
                                                                                                                       7                                      J=,

                                                                                                                                                                                                                                                                         I-
                                                                                                                                                                                                                                                                                          —si
                                                                                                                                                                                                                                                                                        isayi
                  |Z0V7i —
                                                               5         H          -sJirfV-S '                   —
                                                                                                                                                            .<!>)-
                                                                                                                                                                                 -(Oj-                                                                                            »JR   m
                                                                         1     '  rf=¥==~!                                                                                                                                                                                                T1
                  IsgmI                                                        it—     r is ;
                                                               I I III I!                                                                                                                                                                                                                 CD
                  [lsooI                                       I ;• in                                                                                                                                                                                                                    Q-
                                         •1=
                                                                               h-
                                                                               i        -j>                                                                                                                                                                                             Isaeg
                  IWI
                                                               I i 1 1         I                                  J
                                                           I   I              |i                                                                                                                                                                                                          I—1
                  [S647I                                                                                      y




                                                                                                                                                                                                                                                                                          ro
                                                                              '!
Ji.'tiftJ- Uti'
                                                                                                                                                                                                                       y* j 'II; r,       it.: -A -.'ii"!' -i-       .                    o
                                                                                                                   '

i                                                                            H
                                                                             !.l
                                                                                                                       \                 -T-
                                                                                                                                                                                                                                                                                          T)
                                                                                                                                                            — r1 -r —                                                                                                                     CD
     i      i       i      i   i     i   i     •   i   i       i!                                        . j;r         riT.T"'T •""i~rr--rr^
          -i-       1-   i     |-|-
                                                                   i.
                                                                             <h                              9.-.      »- -I   • I- rsrl -I " 1"      >
                                                                                                                                                                                               IT
                                                                                                                                                                                                   .j.   _   j   l-\
                                                                                                                                                                                                                                                                                         CQ
                                                                                                                                                                                                                                                                                          CD
                                                                                                          _                      l  I NJ 1            I   -I - t.    ! . I          I    I     I    I    !                                                                                CXI
3 _ '. .ii 1                             i                               ££t"LZ T                         _ ^vl//V7> - T - - r\-- --                                 7- -i - - r- - - -
                                                                                                                                                                                                                                                      •      I _J         » _ i
                                                                                                                                                                                                                                                                                          o
                                                                                                                                               •i                                            i-"

                                                                                                                                                                                                                                                                                          00
                                                                                                                                          Calculations
                                                                                                                                          are required
                                                                                                                                          for bracket
                                                                                                                                          and weld to                                                                                                                                    m
                                                                                                              .3                          structure.                                                                                                                                      mu
                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                         w
                                                                                                                                                                                z'-ioh

                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                 Specify
                                                                                     [Specify                                                                           A
                                                                                                                                                                                                                                                 fasteners
